Cite as 2015 Ark. App. 291

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                       No. CR-13-1090


JAMES M. GREEN                                    Opinion Delivered MAY 6, 2015

                              APPELLANT
                                                  APPEAL FROM THE CRITTENDEN
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-06-222]

STATE OF ARKANSAS                                 HONORABLE DAVID GOODSON,
                                 APPELLEE         SPECIAL JUDGE

                                                  AFFIRMED

                               BART F. VIRDEN, Judge


       James Green was found by the circuit court to have violated the conditions of his

probation and was sentenced to thirty-six months in the Arkansas Department of Correction.

For his only point on appeal, Green asserts that the circuit court committed reversible error

by allowing testimony into evidence in violation of the Confrontation Clause.1 The State

concedes that the Confrontation Clause was violated but contends that the court’s error was

harmless. We affirm.

                                           I. Facts

       On March 16, 2006, Green pleaded guilty to furnishing prohibited articles, a class B

felony, and was sentenced to forty-eight months’ supervised probation. He was ordered to pay

fines, fees and court costs; enroll in and complete a program to attain a high school diploma



       1
       Our court previously remanded this case for the record to be settled and
supplemented. Green v. State, 2014 Ark. App. 580.
                                  Cite as 2015 Ark. App. 291

or GED; report to his parole officer; avoid criminal behavior, and submit to drug testing. On

October 26, 2007, the prosecuting attorney filed a petition to revoke Green’s probation on

the grounds that he had failed to pay fines, costs, and fees, failed to report to his probation

officer, failed to notify the sheriff and the probation officer of his current address and

employment, and for possession and use of drugs. A warrant was issued on October 29, 2007.

Green was arraigned on March 16, 2012, and a hearing was set for June 26, 2012. He failed

to appear, and a bench warrant was issued. On July 31, 2013, he appeared again before the

court, and the hearing was set for September 9, 2013.

       At that hearing, Amy Peyton, who handles all the fees, fines, costs, and other court

assessments at the Crittenden County Sheriff’s Department, testified that Green never paid

any of the $50-a-month installments of his fines, costs and fees, and that he never contacted

the department.

       Next, Mary Marshall, probation officer for the Department of Community Correction,

testified that she received Green’s file the day of the hearing and after reviewing it she saw

that he had not paid his fines. Green’s attorney objected, stating, “She has never been the

probation officer in this case. She received the file for court today, and therefore, she doesn’t

have any personal knowledge.” The court overruled the objection. Marshall went on to

testify that the one time Green reported to his probation officer on October 27, 2007, he

tested positive for cocaine, opiates, and marijuana. Green’s attorney objected to Marshall’s

testimony, citing the Confrontation Clause. Again, his objection was overruled. Marshall

testified that Green never paid his fees, and he never reported to his probation officer again.

       Green testified on his own behalf. He stated that during October 2007 he was
                                               2
                                   Cite as 2015 Ark. App. 291

homeless, using drugs, and that he had done odd jobs for people over the years. After

completing a drug-rehabilitation program, he moved in with his father and credited having

a stable place to live with his success in staying drug-free. After his father passed away in

March 2013, he inherited his father’s house. He testified that he never paid fines, costs, or fees

and that he did not report to his probation officer because prior to living with his father he

was living in Memphis against the order of the court. When asked if he had done anything

he was ordered to do, he testified that he “didn’t do anything.”

       Green was found to have violated the conditions of his probation and was sentenced

to thirty-six months in the Arkansas Department of Correction. A timely notice of appeal was

filed September 11, 2013.

                                     II. Standard of Review

       The State must prove by a preponderance of the evidence that appellant violated a

condition of probation. Williams v. State, 351 Ark. 229, 233, 91 S.W.3d 68, 70 (2002). But

it need only prove that a defendant violated one probationary term or condition before a

circuit court may revoke probation. Rudd v. State, 76 Ark. App. 121, 124, 61 S.W.3d 885,

888 (2001). We will not reverse the circuit court’s findings unless they are clearly against the

preponderance of the evidence. Williams, 351 Ark. at 234, 91 S.W.3d at 70. Evidence that

would not support a criminal conviction in the first instance may be enough to revoke

probation or a suspended sentence. Id., 91 S.W.3d at 70. Determining whether a

preponderance of the evidence exists turns on questions of credibility and weight to be given

to the testimony. Id., 91 S.W.3d at 70–71.

                                    III. Confrontation Clause
                                                3
                                   Cite as 2015 Ark. App. 291

        In Goforth v. State, 27 Ark. App. 150, 152, 767 S.W.2d 537, 538 (1989), this court set

forth the right to confront the witness during a revocation hearing:

                Although in a revocation hearing a defendant is not entitled to the full panoply
        of rights that attend a criminal prosecution, he is entitled to due process. Because due
        process is a flexible concept, each particular situation must be examined in order to
        determine what procedures are constitutionally required.

               In Gagnon v. Scarpelli, 411 U.S. 778, (1973), the United States Supreme Court
        held that in a revocation proceeding the accused is entitled to the right to confront and
        cross-examine adverse witnesses (unless the hearing officer specifically finds good cause
        for not allowing confrontation). This holding has been codified at Ark. Code Ann. §
        5-4-310(c)(1) (1987) which states:

               The defendant shall have the right to confront and cross-examine adverse
               witnesses unless the court specifically finds good cause for not allowing
               confrontation.

        In a probation revocation proceeding the trial court must balance the probationer’s
        right to confront witnesses against grounds asserted by the State for not requiring
        confrontation. First, the court should assess the explanation the State offers of why
        confrontation is undesirable or impractical. A second factor that must be considered,
        and one that has been focused on by a number of courts, is the reliability of the
        evidence which the government offers in place of live testimony.

(Some internal citations omitted.)

       The State concedes that Green’s right to confront the witness was violated when the

circuit court overruled the objection to Probation Officer Marshall’s testimony that the one

time Green reported to his probation officer on October 27, 2007, he tested positive for

cocaine, opiates, and marijuana. However, the State asserts that, despite the violation of the

Confrontation Clause, the violation was harmless error because Green testified at the hearing

that he had used drugs, failed to check in with his probation officer, failed to pay his fines and

that despite his successful efforts to reform his behavior over the past year, he had never

complied with the terms of his probation. We agree, and on this point we affirm.
                                                4
                                   Cite as 2015 Ark. App. 291

       Trial error involving the Sixth Amendment right to confront adverse witnesses is subject

to a harmless-error analysis. Gatlin v. State, 320 Ark. 120, 895 S.W.2d 526 (1995). Whether

a Confrontation Clause violation is harmless error depends on a variety of factors, including

the importance of the witness’s testimony in the prosecution’s case, whether the testimony was

cumulative, the presence or absence of evidence corroborating or contradicting the testimony

of the witness on material points, the extent of cross-examination otherwise permitted, and

the overall strength of the prosecution’s case. Delaware v. Van Arsdall, 475 U.S. 673 (1986);

Andrews v. State, 344 Ark. 606, 42 S.W.3d 484 (2001).

       The Arkansas Supreme Court has previously dealt with harmless error concerning a

violation of the Confrontation Clause in a revocation hearing. In Roston v. State, 362 Ark. 408,

208 S.W.3d 759 (2005), the circuit court refused to allow the appellant the opportunity to

question crime-lab personnel after he had demanded to do so. The court held that, despite the

circuit court’s violation, the error was harmless:

       Roston had committed an offense punishable by incarceration, and was therefore
       subject to a revocation of his probation, whether or not the substances found in the two
       baggies were narcotics. The crime lab personnel’s testimony was not necessary to prove
       the prosecution’s case. In addition, the special agent testified that the search of Roston’s
       home yielded marijuana, alcohol, and a firearm, all of which violated the terms of his
       probation.

Id. at 410, 208 S.W.3d at 760–61.

       In the present case, Peyton’s testimony that Green did not pay his fines as ordered, and

Green’s own testimony of the myriad ways he did not comply with the terms of his probation

made Marshall’s testimony unnecessary for the prosecution to prove that Green’s probation

should be revoked.

       Affirmed.
                                                 5
                                  Cite as 2015 Ark. App. 291

       GRUBER and WHITEAKER, JJ., agree.

       C. Brian William, for appellant.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., and Vada Berger,

Ass’t Att’y Gen., for appellee.




                                              6